  17-00041-NPO Dkt 39 Filed 12/13/18 Entered 12/13/18 14:08:16 Page 1 of 18



__________________________________________________________________
                                            SO ORDERED,



                                            Judge Edward Ellington
                                            United States Bankruptcy Judge
                                            Date Signed: December 13, 2018

             The Order of the Court is set forth below. The docket reflects the date entered.
__________________________________________________________________
             IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                     SOUTHERN DISTRICT OF MISSISSIPPI



IN RE:                                                                           CHAPTER 7
GLEN LEON COLLINS, SR.                                                       CASE NO. 1700281
CHARLOTTE DENISE COLLINS



TRUSTMARK NATIONAL BANK

VS.                                                                  ADVERSARY NO. 1700041

GLEN LEON COLLINS, SR. AND
CHARLOTTE DENISE COLLINS



Hon. Eileen N. Shaffer                                                       Attorney for Debtors
eshaffer@eshaffer-law.com
Post Office Box 1177
Jackson, MS 39157


Hon. Timothy J. Anzenberger                                Attorney for Trustmark National Bank
tim.anzenberger@arlaw.com
1018 Highland Colony Parkway, Suite 800
Ridgeland, MS 39157


Edward Ellington, Judge
  17-00041-NPO Dkt 39 Filed 12/13/18 Entered 12/13/18 14:08:16 Page 2 of 18




                                        MEMORANDUM OPINION

              THIS MATTER came before the Court on the Complaint (Adv. Dkt. #1) filed by Trustmark

National Bank and the Response to Complaint Objecting to Discharge or to Determine the

Dischargeability of Debt (Adv. Dkt. #11) filed by Glen Leon Collins, Sr. and Charlotte Denise

Collins. Having considered same, the evidence presented at trial, and the respective briefs filed by

the parties, the Court finds that Mr. Collins should be denied a discharge pursuant to 11 U.S.C.

§ 727(a)(2)(A) and that Mrs. Collins is entitled to a discharge pursuant to 11 U.S.C. § 727(a).

                                           FINDINGS OF FACT1

              C & C Investment Properties, LLC (C & C) entered into various promissory notes and deeds

of trust with Heritage Bank of Carthage, Mississippi (Heritage Bank).2 C & C is owned by Glen

Collins. According to the trial testimony of Glen Collins, C & C purchased foreclosed properties

from Heritage Bank. C & C bought the properties to renovate, and then “flip”3 or rent.4 Both Mr.

and Mrs. Collins executed guarantees on C & C’s loans with Heritage Bank.5

              In 2010, C & C and Mr. Collins (Plaintiffs) filed suit against Heritage Bank (C & C Lawsuit)


          1
      These findings of fact and conclusions of law constitute the Court’s findings of fact and
conclusions of law pursuant to Federal Rule of Bankruptcy Procedure 7052. To the extent any of
the following findings of fact are determined to be conclusions of law, they are adopted, and shall
be construed and deemed, conclusions of law. To the extent any of the following conclusions of law
are determined to be findings of fact, they are adopted, and shall be construed and deemed, as
findings of fact.
      2
   These promissory notes and deeds of trust were not introduced into evidence, therefore, the
Court is unsure of the exact date the promissory notes and deeds of trust were executed.
  3
    The term “flipping” as used in real estate refers to the buying of a house that needs repair, fixing
it up, and then (hopefully) reselling it for a profit.
   4
      Trial Tr. at 10.
   5
      Id. at 15-16.

                                                       2
  17-00041-NPO Dkt 39 Filed 12/13/18 Entered 12/13/18 14:08:16 Page 3 of 18




in the Circuit Court of the First Judicial District of Hinds County, Mississippi. In 2012, the Federal

Deposit Insurance Corporation, as Receiver for the Heritage Banking Group, removed the lawsuit

from the Circuit Court of the First Judicial District of Hinds County, Mississippi to the United States

District Court for the Southern District of Mississippi. In the C & C Lawsuit, the Plaintiffs asserted

claims against Heritage Bank and/or defenses to the promissory notes.6

           Subsequent to C & C entering into the promissory notes and deeds of trust, Heritage Bank

failed.7 Trustmark National Bank (Trustmark) purchased Heritage Bank’s assets from the FDIC (as

the receiver of Heritage Bank). The promissory notes and deeds of trust executed by C & C and

guaranteed by the Collins were included in the assets purchased by Trustmark. Other than the

promissory notes purchased from Heritage Bank, the Collins were not indebted to Trustmark.

           Once Trustmark owned the promissory notes and deeds of trust, Trustmark was substituted

as the defendant in the C & C Lawsuit. Trustmark filed a counterclaim against the Collins and C

& C.8 Due to Trustmark’s purchase of Heritage Bank’s assets from the FDIC, the Plaintiffs and Mrs.

Collins were precluded from asserting against Trustmark the claims and/or defenses as to the

promissory notes and/or deeds of trust they had originally plead against Heritage Bank.9

           On February 22, 2016, a Final Judgment10 (Judgment) against the Plaintiffs and Mrs. Collins



   6
       Id. at 36-37.
   7
   According to the web site of the Federal Deposit Insurance Company (FDIC), the Mississippi
Department of Banking and Consumer Finance closed Heritage Bank in 2011. The FDIC was
appointed the receiver. See https://www.fdic.gov/bank/individual/failed/heritage-ms.html.
   8
       Trial Tr. at 17.
   9
       Id. at 37.
   10
        Trial Exhibit P1.

                                                    3
   17-00041-NPO Dkt 39 Filed 12/13/18 Entered 12/13/18 14:08:16 Page 4 of 18




was entered in the United States District Court for the Southern District of Mississippi. The

Judgment was “in the amount of $445,378.62 in principal, interest, and late charges, plus $57.94 per

diem after August 7, 2015, and an award of legal expenses and attorneys’ fees in the amount of

$150,886.61.”11

           On July 12, 2016, a Petition to Enroll a Foreign Judgment12 (Enrollment Petition) was filed

in the Circuit Court of the First Judicial District of Hinds County, Mississippi. The Certificate of

Service attached to the Enrollment Petition states that the Plaintiffs, Mrs. Collins, and their attorneys

were mailed a copy of the Enrollment Petition on July 11, 2016.

           In 2016, the Collins had a joint checking account with Regions Bank (Regions Account).13

The names on the account were: Glen L. Collins and Charlotte Collins. Mr. Collins testified that

while their individual names are on the Regions Account, “this [account] really . . . belongs to C&C

Investment Properties. I used [it] as my business [account].”14

           According to the bank statement introduced at trial (Trial Exhibit P4), on July 7, 2016, the

Regions Account had a balance of $78,964.57. Beginning on July 12, 2016, the following

withdrawals15 were made from the Regions Account:


   11
    Complaint, Adv. Proc. No. 1700041EE, Adv. Dkt. #1, Exhibit A, Final Judgment, June 29,
2017.
   12
        Trial Exhibit P2.
   13
        Trial Exhibit P4.
   14
        Trial Tr. at 22.
  15
    There were two checks written during this time period payable to other entities. Check number
1050 in the amount of $1,450.30 was written on July 4, 2016, and cleared the Regions Account on
July 7, 2016. This check was made payable to Saks. Check number 1053 was written on July 20,
2016. This check was made payable to Mozingo. These two checks are not part of the disputed
withdrawals from the Regions Account.

                                                    4
  17-00041-NPO Dkt 39 Filed 12/13/18 Entered 12/13/18 14:08:16 Page 5 of 18




             Date                  Check No.               Amount                Withdrawn By/
                                   (if applicable)                                Payable To
         07/12/2016                                       $25,000.00               Glen Collins
         07/14/2016                                       $25,000.00               Glen Collins
         07/18/2016                                       $20,000.00               Glen Collins
         07/20/2016                      1052              $2,000.00               Glen Collins
         07/21/2016                      1054              $3,700.00               Glen Collins
          TOTAL:                                          $75,700.00

(Trial Exhibit P4). Mr. Collins testified that he withdrew these funds in order to repay his brother,

Trence Collins, for money his brother had loaned Mr. Collins or had loaned his business. (Trial Tr.

at 27-29).

          On January 27, 2017, Mr. and Mrs. Collins (Debtors) filed a joint petition for relief under

Chapter 7 of the United States Bankruptcy Code. Stephen Smith was appointed the Chapter 7

Trustee. Also on January 27, 2017, the Debtors filed their Summary of Your Assets and Liabilities

and Certain Statistical Information (Schedules) and Statement of Financial Affairs for Individuals

Filing for Bankruptcy16 (SOFA) (Dkt. #3).

          In answer to question number 7 and question number 8 on their SOFA (on page 37 of 54),

the Debtors answered No to the questions regarding payments to an insider within one year of filing

bankruptcy. Question number 18 on the SOFA (on page 39 of 54) asks: “[w]ithin 2 years before

you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than

property transferred in the ordinary course of your business or financial affairs?”17 The Debtors



   16
        Trial Exhibit P3.
   17
        Trial Exhibit P3, at 39 of 54.

                                                     5
   17-00041-NPO Dkt 39 Filed 12/13/18 Entered 12/13/18 14:08:16 Page 6 of 18




answered that they had traded-in a BMW in August of 2015, and a Ford F150 in August of 2016.

The Debtors did not disclose any payments to Trence Collins.

          In answer to question number 20 on their SOFA (on page 39 of 54), the Debtors stated that

in June of 2016, they had closed or transferred funds from the Regions Account. The answer to

question number 20 states:

       Name of                 Last 4 digits       Type of account   Date account was      Last balance
       Financial Institution   of account number   or instrument     closed, sold, moved   before closing
                                                                     or transferred        or transfer

       Regions                 XXXX-               #Checking         6/16                  $65,000.0018
                                                                     85% of funds
                                                                     belonged to brother

          On April 25, 2017, the Debtors filed Amended Summary of Your Assets and Liabilities and

Certain Statistical Information (First Amended Schedules) (Dkt. #57). In their First Amended

Schedules, the Debtors added several unsecured creditors and changed the value of Mr. Collins’

NFL Concussion Lawsuit from $0.00 to unknown.

          On June 29, 2017, Trustmark commenced the above-styled adversary proceeding with the

filing of its Complaint (Complaint) (Adv. Dkt. #1). In its Complaint, Trustmark alleges that the

Debtors withdrew at least $75,700.00 out of the Regions Account and transferred the funds to an

insider, Mr. Collins’ brother, Trence Collins. Trustmark alleges that these transfers were within one

year of the petition and that the transfers were not disclosed in the Debtors’ original Schedules and

SOFA, and that as a result, the Debtors were intending to hinder, delay, or defraud Trustmark and

their other creditors. Therefore, Trustmark alleges that the Debtors are not entitled to a discharge




  18
    Statement of Financial Affairs for Individuals Filing for Bankruptcy, Case No. 1700281EE, Dkt.
#3, p. 39 of 54, Jan. 27, 2017.

                                                         6
  17-00041-NPO Dkt 39 Filed 12/13/18 Entered 12/13/18 14:08:16 Page 7 of 18




pursuant to 11 U.S.C. § 727(a)(2)(A).19 In the alternative, Trustmark alleges that the withdrawals

from the Regions Account constitute fraudulent transfers under § 548 and Miss. Code § 15-3-107.

Therefore, Trustmark alleges that the Debtors are not entitled to have the amount of the withdrawals

discharged pursuant to § 523(a)(2)(A).

             In their Response to Complaint Objecting to Discharge or to Determine the Dischargeability

of Debt (Response) (Adv. Dkt. #11) filed on August 9, 2017, the Debtors deny that Trustmark is

entitled to any relief requested in its Complaint.

             On September 7, 2017, subsequent to the filing of the adversary proceeding, the Debtors filed

a second amendment to their Summary of Your Assets and Liabilities and Certain Statistical

Information (Second Amended Schedules) and an amended Statement of Financial Affairs for

Individuals Filing for Bankruptcy20 (Dkt. #108) (Amended SOFA). In their Second Amended

Schedules, the Debtors added two creditors to Schedule E/F: Creditors Who Have Unsecured

Claims. The creditors added were Krunchcash, LLC with a $75,000.00 claim and Trence Collins

with a $40,000.00 claim. In their Amended SOFA, the Debtors amended question 7 to state that

Trence Collins had been paid a total of $10,000.00 in July of 2016. Question 7 further states that

the Debtors owed Trence Collins a balance of $40,000.00.21

             On October 23, 2017, the Debtors filed another amendment to their Summary of Your Assets




   19
     Hereinafter, all code sections refer to the Bankruptcy Code found at Title 11 of the United
States Code unless specifically noted otherwise.
   20
        Trial Exhibit D-1.
        21
       The Debtors also added to question 9, a lawsuit in Rankin County, Mississippi, against
Charlotte Collins. This lawsuit involved Charlotte Collins’ business, Pilates for Life, LLC, and is
not relevant to the above-styled adversary.

                                                      7
  17-00041-NPO Dkt 39 Filed 12/13/18 Entered 12/13/18 14:08:16 Page 8 of 18




and Liabilities and Certain Statistical Information (Dkt. # 111) (Third Amended Schedules).22 The

only difference the Court can find between the Second Amended Schedules and the Third Amended

Schedules is that Trence Collins’ claim was moved from page 2 of 9 to page 7 of 9. All of the other

information appears to be the same.

          After the adversary was filed, Mr. Collins received information regarding the settlement of

his NFL Concussion Lawsuit. Mr. Collins’ attorneys believed that once settled, Mr. Collins would

receive enough money to pay Trustmark and his other creditors in full. Trustmark, however, was

not inclined to wait on the settlement, so the adversary was set for trial. The trial on the adversary

was held on September 13, 2018. When the last brief was filed on October 22, 2018, the Court took

the matter under advisement.

                                      CONCLUSIONS OF LAW

                                             I. Jurisdiction

          This Court has jurisdiction of the subject matter and of the parties to this proceeding pursuant

to 28 U.S.C. § 1334 and 28 U.S.C. § 157. This is a core proceeding as defined in 28 U.S.C.

§ 157(b)(1) and (2)(I) and (J).

                                           II. § 727(a)(2)(A)

          Under 727(a), a court must grant a debtor a discharge unless one of the enumerated

exceptions for denying a debtor a discharge under § 727(a) is proven. “The exceptions are construed

strictly against the creditor and liberally in favor of the debtor.” The Cadle Co. v. Duncan (In re

Duncan), 562 F.3d 688, 695 (5th Cir. 2009) (citation omitted). The burden of proof is on the

creditor and “must be proven by a preponderance of the evidence. See Grogan v. Garner, [498] U.S.


   22
        Trial Exhibit D-2.

                                                     8
   17-00041-NPO Dkt 39 Filed 12/13/18 Entered 12/13/18 14:08:16 Page 9 of 18




[279], 111 S. Ct. 654, 660, 112 L. Ed. 2d 755 (1991).” Beaufouef v. Beaubouef (In re Beaubouef),

966 F.2d 174, 178 (5th Cir. 1992).

          Trustmark alleges that the Debtors should be denied a discharge pursuant to § 727(a)(2)(A).

Section 727(a)(2)(A) prohibits a debtor from receiving a discharge if “the debtor, with intent to

hinder, delay, or defraud a creditor . . . has transferred . . . (A) property of the debtor, within one year

before the date of the filing of the petition.”23 The underlying purpose of § 727(a)(2)(A) “‘is to deny

a discharge to those debtors who, intending to defraud, transfer property which would have become

property of the bankrupt estate.’ Pavy v. Chastant (In re Chastant), 873 F.2d 89, 90 (5th Cir.

1989).”24 In order to prevail under § 727(a)(2)(A), Trustmark must prove the following four

elements: “‘(1) a transfer of property; (2) belonging to the debtor; (3) within one year of the filing

of the petition; (4) with intent to hinder, delay, or defraud a creditor. . . . Id.’”25

                                         A. Charlotte Collins

          The Court finds that Trustmark has not met its burden under § 727(a)(2)(A) as to Charlotte

Collins. Other than proving that Mrs. Collins was a joint account holder on the Regions Account,

Trustmark has not met the first element and proven that Mrs. Collins transferred any property.

          Mr. Collins testified that the Regions Account was created as a personal account, but it was

not used as a personal account by the Debtors. Instead, he used the Regions Account to run his

business, C & C. (Trial Tr. at 22). Mrs. Collins testified that she had no control over the Regions

Account, never looked at the bank statements for the Regions Account, and did not sign any of the

   23
        11 U.S.C. § 727(a)(2)(A).
  24
    Robertson v. Dennis (In re Dennis), 330 F.3d 696, 701 (5th Cir. 2003); see also Soza v. Hill (In
re Soza), 542 F.3d 1060, 1067 (5th Cir. 2008).
   25
        In re Dennis, 330 F.3d at 701.

                                                     9
  17-00041-NPO Dkt 39 Filed 12/13/18 Entered 12/13/18 14:08:16 Page 10 of 18




withdrawals/checks drawn on the Regions Account.26 Upon examination of the bank statement,27

all of the withdrawals/checks from the Regions Account which are the subject of this litigation were

signed solely by Mr. Collins. The Court finds the testimony from Mr. Collins that he used the

Regions Account as his business account28 and Mrs. Collins’ testimony that she had no control over

the Regions Account to be credible. Trustmark failed to produce any evidence to contradict the

testimony of either Debtor or to show that Mrs. Collins participated in any manner in the

withdrawals from the Regions Account.

            As for the preparation of the Schedules and SOFA,29 Mrs. Collins testified that she signed

the schedules but that she had limited involvement in filling out the schedules:

            Q. And you did sign the bankruptcy schedules that were filed, as you just previously
            testified to. Is that correct?

            A. I did.

            Q. Which did you assist in the preparation of the bankruptcy schedules?

            A. Only with questions that were asked.

            Q. Would you say that your assistance in the preparation of the schedules was
            limited?

            A. Very.



   26
        Trial Tr. at 56.
   27
        Trial Exhibit P4.
  28
    As noted previously, in July of 2016, Mr. Collins wrote checks to “Saks” and to “Mozingo” out
of the Regions Account. There was no testimony as to whether these checks were related to Mr.
Collins’ business or were for personal debts.
       29
     Trustmark does not raise § 727(a)(4) (false oath or account) as a ground for denial of the
Debtors’ discharge. Trustmark does, however, raise the fact that the transfers were not disclosed
on the Debtors’ initial Schedules and SOFA to show intent to hinder, delay, or defraud a creditor.

                                                    10
  17-00041-NPO Dkt 39 Filed 12/13/18 Entered 12/13/18 14:08:16 Page 11 of 18




       Q. And why was that?

       A. I was not involved much at all in the business. When Glen and I first started this
       business, I was really excited to be involved and helping to get the houses fixed up
       . . . .So when he would not listen to me . . . I backed out. I just – you just tell me
       what I need to sign, and that’s it. . . .I couldn’t even tell you where the houses were.

Trial Tr. at 56-57.

       The Court finds no reason to doubt Mrs. Collins’ testimony regarding the preparation of the

Schedules and SOFA. No proof was presented to show that Mrs. Collins was aware of the transfers

out of the Regions Account, therefore, she could not have known that the transfers should have been

disclosed on their Schedules and SOFA.

       The Court finds that Trustmark has not proven that Mrs. Collins transferred any property or

that she had any intent to hinder, defraud, or delay her creditors. Even if Trustmark proves intent

on the part of Mr. Collins, “the Code does not allow attribution of intent from spouse to spouse.”

First Tex. Sav. Assoc. v. Reed (In re Reed), 700 F.2d 986, 993 (5th Cir. 1983) (citation omitted).

Consequently, the Court finds no basis exists under § 727(a)(2)(A) to deny Mrs. Collins a discharge.

                                          B. Glen Collins

       There is no dispute that Mr. Collins transferred property within one year of the filing of the

petition, consequently, Trustmark has met the first and third elements of its discharge claim. The

dispute arises over the second and fourth elements that is, whether the funds transferred in the

Regions Account belonged to Mr. Collins and whether he had an intent to hinder, delay, or defraud

their creditors when the transfers were made.

                            1. Did the funds belong to Mr. Collins?

       On their SOFA, the Debtors list the Regions Account and state that 85% of the funds in the

account belonged to Mr. Collins’ brother. At trial, Mr. Collins testified that whenever he needed

                                                 11
  17-00041-NPO Dkt 39 Filed 12/13/18 Entered 12/13/18 14:08:16 Page 12 of 18




money, his brother would loan it to him, and he used the money in his business. Mr. Collins

believed the loans started in 2008 and continued over three or four years, and that his brother loaned

him about $50,000.00. Further, Mr. Collins testified that there were no loan documents to evidence

the loans by his brother.30

           Mr. Collins did not introduce copies of checks from his brother or produce any other

evidence to support his assertion that his brother had loaned him money. Even if he had, such

evidence would support only the existence of a debt and not that the money in the Regions Account

belonged to his brother. Consequently, the Court finds that the funds in the Regions Account

belonged to Mr. Collins. Therefore, Trustmark has met the second element.

           2. Did Mr. Collins have the intent to hinder, delay, or defraud his creditors?

           In order to have Mr. Collins’ discharge denied, Trustmark has the burden to prove that Mr.

Collins had actual intent to defraud his creditors.

           “Moreover, evidence of actual intent to defraud creditors is required to support a
           finding sufficient to deny a discharge. Constructive intent is insufficient.” [Chastant,
           873 F.2d at 91] (quotation marks and internal citation omitted).

           Given the obvious problems of proof, though, “[a]ctual intent . . . may be inferred
           from the actions of the debtor and may be shown by circumstantial evidence.” Id.
           We have identified several factors that tend to prove actual intent to defraud:

                  (1) the lack or inadequacy of consideration; (2) the family, friendship
                  or close associate relationship between the parties; (3) the retention
                  of possession, benefit, or use of the property in question; (4) the
                  financial condition of the party sought to be charged both before and
                  after the transaction in question; (5) the existence or cumulative
                  effect of the pattern or series of transactions or course of conduct
                  after the incurring of debt, onset of financial difficulties, or pendency
                  or threat of suits by creditors; and (6) the general chronology of the
                  events and transactions under inquiry.


   30
        Trial Tr. at 11-14.

                                                     12
  17-00041-NPO Dkt 39 Filed 12/13/18 Entered 12/13/18 14:08:16 Page 13 of 18




           Id.

In re Dennis, 330 F.3d at 701–02.

           At trial, Mr. Collins testified that he had no intent to defraud his creditors. Therefore, the

Court must examine the six (6) badges of fraud that tend to prove actual intent to defraud as

established by the Court of Appeals for the Fifth Circuit.

                                       a. Lack of consideration.

           Mr. Collins testified that he believed his brother had loaned him approximately $50,000.00,

but he had no physical documents to back up these loans. Further, Mr. Collins could not recall the

date the loans were made or the specific amounts of the loans. Without any proof, the Court cannot

find that Mr. Collins received adequate consideration.

                              b. Familial relationship between the parties.

           “‘[A] presumption of actual fraudulent intent necessary to bar a discharge arises when

property is . . . transferred to relatives.’ In re Butler, 38 B.R. 884, 888 (Bankr.D.Kan.1984).”31 Since

the Debtor testified32 that he withdrew the money from the Regions Account and transferred the

money to his brother, a presumption of actual fraudulent intent arises. The burden then shifted to

Mr. Collins to prove that he lacked fraudulent intent. The Court finds that Mr. Collins failed to rebut

the presumption.

             c. The retention of possession, benefit, or use of the property in question.

           Other than Mr. Collins’ testimony that he withdrew the funds from the Regions Account in

order to repay his brother, there was no evidence presented as to what Mr. Collins did with the


   31
        In re Chastant, 873 F.2d at 91.
   32
        Trial Tr. at 27-29.

                                                    13
  17-00041-NPO Dkt 39 Filed 12/13/18 Entered 12/13/18 14:08:16 Page 14 of 18




money. Therefore, this badge of fraud is neutral.

              d. The financial condition of Mr. Collins before and after the transfer.

           At trial, Mr. Collins testified as to his financial condition when he began withdrawing the

funds from the Regions Account in July of 2016:

           Q. Were your assets and liabilities the same earlier that year in July of 2016?

           A. Probably

           Q. You didn’t owe less debt at that time?

           A. I owed more debt at that time.

           Q. Okay. And you didn’t own more property or assets at that time?

           A. No, unh-unh.33

           Therefore, the Court finds that transferring $75,700.00 from the Regions Account in July of

2016 to his brother worsened Mr. Collins’ financial condition. This factor also tends to prove Mr.

Collins’ actual intent to defraud his creditors.

             e. The existence of pending litigation and chronology of the withdrawals.

           At the time Mr. Collins began withdrawing funds from the Regions Account, Trustmark had

begun collection efforts on its Judgment. The first withdrawal from the Regions Account occurred

on July 12, 2016. Trustmark states several times in its arguments that it “served the [Enrollment]

Petition on the Debtors on July 11, 2016, to their home address,”34 and that is the reason Mr. Collins

began withdrawing the funds from the Regions Account. The Court notes that the Certificate of




   33
        Trial Tr. at 30-31.
   34
    Trustmark National Bank’s Post-Trial Brief, Adv. Proc. No. 1700041EE, Adv. Dkt. #36, p. 7,
Oct. 01, 2018.

                                                   14
  17-00041-NPO Dkt 39 Filed 12/13/18 Entered 12/13/18 14:08:16 Page 15 of 18




Service attached to the Enrollment Petition35 specifically states that a true and correct copy was

“placed in the United States Mail”36 on July 11, 2016.

           The Court agrees with Trustmark that the Enrollment Petition was placed in the mail on

Monday, July 11, 2016, but it does not agree with Trustmark that the Debtors were aware of and had

received the Enrollment Petition on July 11, 2016. Nor is there proof that when Mr. Collins made

the first withdrawal on July 12, 2016, Mr. Collins was aware of or had received the Enrollment

Petition in the mail. Mr. Collins testified when he made the first withdrawal on July 12, 2016, that

he had not received the Enrollment Petition and was unaware of the Enrollment Petition. (Trial Tr.

at 24-25).

           Mr. Collins verified that his home address and C & C’s address were listed correctly on the

Certificate of Service on the Enrollment Petition.37 Consequently, the Court does find that by July

14, 2016, when Mr. Collins made the second withdrawal (and all subsequent withdrawals) from the

Regions Account, he had been physically served with the Enrollment Petition and was aware that

Trustmark was attempting to collect on its Judgment. Consequently, at a minimum, the timing of

the second through the fifth withdrawals from the Regions Account tend to prove actual intent to

defraud.

                                 f. Summary of actual intent factors.

           As stated by the Fifth Circuit, actual intent to defraud creditors “may be inferred from the

actions of the debtor and may be shown by circumstantial evidence.” In re Dennis, 330 F.3d at 701



   35
        Trial Exhibit P2.
   36
        Id. at p. 3 of 11.
   37
        Trial Tr. at 20.

                                                   15
  17-00041-NPO Dkt 39 Filed 12/13/18 Entered 12/13/18 14:08:16 Page 16 of 18




(citation omitted). Applying the factors that tend to prove actual intent to the facts of this case, the

Court finds that Mr. Collins’ actions prove an actual intent to defraud his creditors. The burden then

shifted to Mr. Collins to prove that he lacked the fraudulent intent to defraud his creditors, which

he failed to rebut. Therefore, the Court finds that in withdrawing the funds from the Regions

Account, Mr. Collins had an actual intent to defraud his creditors.

                                   3. Summary of § 727(a)(2)(A).

          In order to prevail under § 727(a)(2)(A), Trustmark had to prove that Mr. Collins made a

transfer of his property within one year of the filing of his petition with the intent to hinder, delay,

or defraud his creditors.38 There is no dispute that Mr. Collins transferred property within one year

of the filing of his bankruptcy petition. The money in the Regions Account clearly belonged to Mr.

Collins. When the six (6) badges of fraud that tend to prove actual intent to defraud are examined,

the balance of the badges show that when Mr. Collins withdrew the funds from the Regions

Account, he had an actual intent to defraud his creditors. Therefore, Trustmark has met its burden

under § 727(a)(2)(A) to deny Mr. Collins a discharge.

                                         III. § 523(a)(2)(A)

          Trustmark alleges that the withdrawal of the funds from the Regions Account constituted

fraudulent transfers, and therefore, Trustmark is entitled to a judgment in its favor for the amount

of the fraudulent transfers pursuant to § 523(a)(2)(A). Since the Court found that Mr. Collins is not

entitled to a discharge under § 727(a), Trustmark’s § 523(a)(2)(A) claim is moot.

          As to Mrs. Collins, the Court found that Trustmark failed to prove that Mrs. Collins made

any transfers from the Regions Account, therefore, Mrs. Collins could not have made any fraudulent



   38
        In re Dennis, 330 F.3d at 701.

                                                  16
  17-00041-NPO Dkt 39 Filed 12/13/18 Entered 12/13/18 14:08:16 Page 17 of 18




transfers. Consequently, Trustmark’s § 523(a)(2)(A) claim against Mrs. Collins should be denied.

                                            CONCLUSION

          Discharges are favored under the Code. Stanley v. Trinchard (In re Hale), 500 F.3d 411, 426

(5th Cir. 2007). In order to succeed in denying the Debtors a discharge under the exceptions found

under § 727(a), Trustmark has the burden of proving by a preponderance of the evidence that the

Debtors’ case falls under one of the enumerated exceptions. If Trustmark meets this burden, the

Debtors must present evidence in rebuttal.

          Trustmark alleges that the Debtors’ conduct falls under the exception to discharge found in

§ 727(a)(2)(A). In order to prevail under § 727(a)(2)(A), Trustmark must prove the following four

elements: “‘(1) a transfer of property; (2) belonging to the debtor; (3) within one year of the filing

of the petition; (4) with intent to hinder, delay, or defraud a creditor. . . . Id.’”39

          As to Mrs. Collins, the Court finds that Trustmark failed to prove that she transferred

property within one year of the filing of her bankruptcy petition with the intent to hinder, delay, or

defraud her creditors. Consequently, Mrs. Collins is entitled to a discharge under § 727(a).

Moreover, the Court denies Trustmark’s § 523(a)(2)(A) claim against Mrs. Collins.

          Turning to Mr. Collins, the Court finds that Trustmark proved that he transferred property

to his brother within one year of the filing of his bankruptcy petition with the intent to hinder, delay,

or defraud his creditors. Consequently, Mr. Collins is denied a discharge under § 727(a)(2)(A). The

denial of his discharge under § 727(a)(2)(A) renders Trustmark’s claim under § 523(a)(2)(A) moot.

          To the extent the Court has not addressed any of the parties’ other arguments or positions,

it has considered them and determined that they would not alter the result.



   39
        In re Dennis, 330 F.3d at 701.

                                                    17
  17-00041-NPO Dkt 39 Filed 12/13/18 Entered 12/13/18 14:08:16 Page 18 of 18




       A separate judgment consistent with this Opinion will be entered in accordance with Rule

7054 of the Federal Rules of Bankruptcy Procedure.

                                  ##END OF FINDINGS##




                                              18
